Citation Nr: 1624207	
Decision Date: 06/16/16    Archive Date: 06/29/16

DOCKET NO.  14-05 596	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUE

Entitlement to service connection for polyneuropathy, to include chronic inflammatory demyelinating polyneuropathy (CIDP) and axonal neuropathy, to include as a result of herbicide exposure.


REPRESENTATION

Veteran represented by:	Texas Veterans Commission


WITNESSES AT HEARING ON APPEAL

Veteran and his spouse


ATTORNEY FOR THE BOARD

Jane R. Lee, Associate Counsel


INTRODUCTION

The Veteran served on active duty from September 1964 to June 1993 with service in the Republic of Vietnam.

This appeal is before the Board of Veterans' Appeals (Board) from an August 2012 rating decision of a Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas, which denied service connection for CIDP (currently stated as polyneuropathy).

The Board observes that the Veteran has been variously diagnosed with CIDP, idiopathic progressive polyneuropathy, and axonal polyradiculoneuropathy during his appeal.  Accordingly, the Board finds it appropriate to expand the scope of his service connection claim pursuant to Clemons v. Shinseki, 23 Vet. App. 1 (2009) (the scope of a disability claim includes any disability that may reasonably be encompassed by the claimant's description of the claim, reported symptoms, and the other information of record).  Therefore, the Board has recharacterized the Veteran's claim for service connection for CIDP as reflected on the title page.

The Veteran and his spouse testified before the undersigned Veterans Law Judge at a February 2016 videoconference hearing, and a transcript of this hearing is of record.  The record was left open for 60 days to allow the Veteran an opportunity to submit additional evidence he wished the Board to consider.  The Veteran submitted additional medical evidence in April 2016 and waived RO consideration.


FINDING OF FACT

The weight of the evidence demonstrates that the Veteran's polyneuropathy was caused by or related to his active duty service.


CONCLUSION OF LAW

Resolving all doubt in the Veteran's favor, the criteria for service connection for polyneuropathy have been met.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) describes VA's duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2015).  Given the favorable action taken below, the Board will not discuss further whether those duties have been accomplished.  See e.g., Bernard v. Brown, 4 Vet. App. 384 (1993); VAOPGCPREC 16-92.

II.  Service Connection

The Veteran generally contends that his polyneuropathy should be service-connected as a result of Agent Orange exposure.

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  Service connection requires:  (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); see also Caluza v. Brown, 7 Vet. App. 498 (1995).

Where a veteran served 90 days or more of active service, and certain chronic disease, such as an organic disease of the nervous systems to include neuropathy, become manifest to a degree of 10 percent or more within one year after the date of separation from service, such disease shall be presumed to have been incurred in service, even though there is no evidence of such disease during the period of service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307(a)(3), 3.309(a).  While the disease need not be diagnosed within the presumption period, it must be shown, by acceptable lay or medical evidence, that there were characteristic manifestations of the disease to the required degree during that time.  Id.

Because the disorder at issue is a "chronic disease" listed under 38 C.F.R. § 3.309(a), 38 C.F.R. § 3.303(b) applies.  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  Where the evidence shows a "chronic disease" in service or "continuity of symptoms" after service, the disease shall be presumed to have been incurred in service.  For the showing of "chronic disease" in service, there is required a combination of manifestations sufficient to identify the disease entity and sufficient observation to establish chronicity at the time.  With chronic disease as such in service, subsequent manifestations of the same chronic disease at any later date, however remote, are service-connected, unless clearly attributable to intercurrent causes.  If a condition noted during service is not shown to be chronic, then generally, a showing of "continuity of symptoms" after service is required for service connection.  38 C.F.R. § 3.303(b).

Additionally, VA has established a presumption of herbicide exposure applicable to Veterans who served in Republic of Vietnam during the Vietnam War.  Specifically, a veteran who, during active military, naval, or air service, served in the Republic of Vietnam during the period beginning on January 9, 1962, and ending on May 7, 1975, shall be presumed to have been exposed during such service to an herbicide agent, unless there is affirmative evidence to establish that the veteran was not exposed to any such agent during that service. 38 C.F.R. § 3.307(a)(6)(iii).

Certain diseases are deemed associated with herbicide exposure under VA law and shall be service connected if a veteran was exposed to an herbicide agent during active military, naval, or air service, if the requirements of 38 C.F.R. § 3.307(a)(6) are met, even though there is no record of such disease during service, provided further that the rebuttable presumption provisions of 38 C.F.R. § 3.307(d) are also satisfied.  Such diseases include early-onset peripheral neuropathy, which must have become manifest to a degree of 10 percent or more within a year after the last date on which the Veteran was exposed to an herbicide agent during active military, naval, or air service.  See 38 C.F.R. §§ 3.307(a)(6)(ii), 3.309(e).

Even if a Veteran does not fall with in the class of service members afforded the herbicide presumptions under 38 C.F.R. §§ 3.307(a)(6), 3.309(e), a claimant can still show that he was actually exposed to herbicides, and that a disorder resulting in disability or death was in fact causally linked to this herbicide exposure.  See Combee v. Brown, 5 Vet. App. 248 (1993).

In rendering a decision on appeal, the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).  Competency of evidence differs from weight and credibility.  Competency is a legal concept determining whether testimony may be heard and considered by the trier of fact, while credibility is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may affect the credibility of testimony, it does not affect competency to testify").

Generally, the degree of probative value which may be attributed to a medical opinion issued by a VA or private treatment provider takes into account such factors as its thoroughness and degree of detail, and whether there was review of the claims file.  See Prejean v. West, 13 Vet. App. 444, 448-49 (2000).  Also significant is whether the examining medical provider had a sufficiently clear and well-reasoned rationale, as well as a basis in objective supporting clinical data.  See Bloom v. West, 12 Vet. App. 185, 187 (1999); Hernandez-Toyens v. West, 11 Vet. App. 379, 382 (1998); see also Claiborne v. Nicholson, 19 Vet. App. 181, 186 (2005) (rejecting medical opinions that did not indicate whether the physicians actually examined the veteran, did not provide the extent of any examination, and did not provide any supporting clinical data).  The Court has held that a bare conclusion, even one reached by a health care professional, is not probative without a factual predicate in the record.  Miller v. West, 11 Vet. App. 345, 348 (1998).

A significant factor to be considered for any opinion is the accuracy of the factual predicate, regardless of whether the information supporting the opinion is obtained by review of medical records or lay reports of injury, symptoms and/or treatment, including by a veteran.  See Harris v. West, 203 F.3d 1347, 1350-51 (Fed. Cir. 2000) (examiner's opinion based on accurate lay history deemed competent medical evidence in support of the claim); Kowalski v. Nicholson, 19 Vet. App. 171, 177 (2005) (holding that a medical opinion cannot be disregarded solely on the rationale that the medical opinion was based on history given by the veteran); Reonal v. Brown, 5 Vet. App. 458, 461 (1993) (holding that the Board may reject a medical opinion based on an inaccurate factual basis).

VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination, the benefit of the doubt is afforded the claimant.

The Veteran contends that he was exposed to Agent Orange during ground operations with the infantry in Vietnam from 1968 to 1969.  He stated that he did not directly handle Agent Orange but spent most of his days and nights eating, working, and sleeping in defoliated rural jungle terrain and was frequently exposed to herbicide as it was applied overhead by C-123s.  Although he stated in an April 2010 Statement in Support of Claim that he suffered peripheral neuropathy since his in-service back and neck injuries, he stated in an April 2012 Statement in Support of Claim that the onset of polyradiculoneuropathy was slow and gradual, was as early as 2008, and was originally attributed to spinal stenosis.  He also stated that during service, he always put the mission first, self-medicated, and just "sucked it up" for years.  See VBMS, 8/11/05 Correspondence; 2/28/13 Statement in Support of Claim (NOD).

Service treatment records reveal no complaint of or treatment for polyneuropathy or related symptoms of weakness, numbness, or tingling in the extremities during service.  The service examinations reveal normal clinical findings for the neurological system, the lower extremities, and spine.  See VBMS, 3/2/15 STR (1 of 2), p. 27, 29, 37, 39; 3/2/15 STR (2 of 2), p. 64.  The feet were also evaluated as normal at all examinations except in January 1985 due to unrelated toe nail issues.  See 3/2/15 STR (1 of 2) at 31.  The Veteran also consistently denied any leg cramps, lameness, foot trouble, and neuritis.  See 3/2/15 STR (1 of 2) at 26, 35; 3/2/15 STR (2 of 2) at 66.

At the May 2012 VA examination report, the Veteran reported an onset of symptoms in 1986 during active duty.  Although the Veteran was treated for left medial shin pain in November 1986, it was related to running, was initially assessed as "[rule out] stress [fracture] vs. shin splints," and assessed as tendonitis, rule out stress fracture.  See 3/2/15 STR (2 of 2) at 91-92; 3/2/15 STR (1 of 2) at 7.

Private treatment records from February 2008 to April 2010 reveal the development of the Veteran's condition and eventual diagnosis.  He reported symptoms of sciatica in September or October 2006 and complained of deep, piercing, almost continuous pain; lack of strength from the waist down; numbness; limping; low buttock pain; tingling; heaviness in his legs; and the inability to stand for more than five minutes, walk one-fourth of a mile, and run.  A March 2008 electromyograph and nerve conduction study (EMG/NCS) demonstrated mild sensory-only peripheral distal polyneuropathy in the lower extremities, and the Veteran reported an onset of numbness in the middle toes at night only about three years prior.  See VBMS, 6/3/10 Private Treatment Records, p. 1-2.  After a February 2009 decompressive laminectomy, his neuropathy issue progressed with complaints of weakness and balance issues, and the Veteran was diagnosed with spinal stenosis in the cervical region, post-laminectomy syndrome in lumbar region, and spondylosis of lumbosacral region.  See 6/3/10 Private Treatment Records at 6, 14, 54.

A September 2010 VA examination report by a physician assistant in orthopedic surgery indicated a review of the medical records and claims file, recounted the Veteran's history, and recited his complaints.  Specifically, the Veteran stated that he developed neuropathy in 1988 or 1989, which waxed and waned and was progressively worse in both toes, and that he had current symptoms of neuropathy in both feet from heel to toe.  He reported numbness, paresthesia, random tingling, loss of strength in his feet, and decreased strength in his ankles.  The VA examiner diagnosed the Veteran with "lumbar spine bilateral lower extremity radiculopathy 'mild,'" and opined that it was not caused by or a result of active duty service.  He stated that the Veteran's March 2008 EMG/NCS clearly stated an onset of lower extremity numbness three years prior in 2005 and found no treatment of such post-service.

VA treatment records from April 2011 to August 2011 reveal complaints of neuropathy that began three years prior and numbness in both feet, as well as diagnoses of bilateral lower extremity weakness, lumbar radiculopathy, and polyneuropathy.  A July 2011 EMG/NCS had abnormal results with evidence of moderate, symmetric, length-dependent, sensorimotor (primarily sensory) polyneuropathy with predominantly axonal features.  See VBMS, 8/2/12 VA Treatment Records (Ft Sam), p. 8, 11, 39.

Private treatment records from September 2011 to April 2012 reflect the continued evaluation of the Veteran's gradual, progressive polyneuropathy, which he reported began in his feet in late 2006 with the loss of sensation and numbness.  The Veteran reported progressive numbness and weakness in his feet, problems since his 2007 "sciatic attack," and Agent Orange exposure in Vietnam in the 1960s.  A November 2011 record noted EMG evidence of moderately severe, diffuse but asymmetric and spotty, sensory and motor, axonal polyradiculoneuropathy, which could be considered to be CIDP among other diagnoses.  The Veteran's diagnoses include neuropathy of the lower extremity with an unclear etiology and large differential, CIDP, and idiopathic progressive polyneuropathy.  See VBMS, 4/30/12 Private Treatment Records (76 pages), p. 19, 23, 34, 36, 38; 4/30/12 Private Treatment Records (30 pages), p. 14.

A May 2012 VA examination report for neck (cervical spine) and back (thoracolumbar spine) conditions indicated a review of the claims file, recounted the Veteran's history, and recited his complaints.  The Veteran reported Agent Orange exposure in 1968, and that in 1986 he experienced a lack of sensation in his feet that felt like cold water on his feet, which he did not report, as well as unexplained pain in the lower extremity that resolved after a few days.  The VA examiner found no radiculopathy or other neurologic abnormalities, and only diagnosed a cervical spine and lumbar spine disorder.  He then stated that the Veteran's current lumbar and cervical stenosis with bilateral lower extremity radiculopathies did not have an onset in active duty service, that there was no nexus between the current diagnoses and service, and that the claimed radiculopathy was not related to the Veteran's lumbar or cervical stenosis.  Although his opinion does not specifically reference the Veteran's polyneuropathy, he did note a current diagnosis of CIDP in his rationale and stated that it had an onset after the 2010 VA examination, although he noted that the March 2008 EMG/NCS revealed peripheral distal polyneuropathy in the lower extremities.  He stated that the Veteran reported an onset of lower extremity symptoms in 2005 but that there was "no evidence that active duty was the origin, nexus or onset" of such symptoms.

The Veteran provided a completed Peripheral Nerves Disability Benefits Questionnaire (DBQ) by Dr. R.S., which noted a diagnosis of CIDP as of December 2011.  She also reported that the Veteran had bilateral leg paresthesia starting in 2007, which slowly progressed, resulting in gradual loss of muscle and strength as well as pain and numbness in his feet.  She found that he had symptoms of moderate constant pain in the left lower extremity; mild intermittent pain (usually dull), moderate paresthesias and/or dyesthesias, and moderate numbness in the bilateral lower extremities; and muscle atrophy in the bilateral proximal leg.  She noted a November 2011 EMG study that revealed abnormal left lower extremity with diffuse but asymmetric sensory and motor polyradiculoneuropathy, a lumbar puncture that revealed elevated CSF protein with normal cells, and a nerve and muscle biopsy that revealed severe axonal neuropathy.  She then stated that a work-up regarding the cause of the Veteran's progressive neuropathy had been inconclusive and that toxic neuropathy could not be ruled out or definitely confirmed.

A March 2016 letter from Dr. J.R., a neurologist and associate professor, stated that he provided a second opinion regarding the Veteran's peripheral neuropathy in January 2013, which included a thorough neurological examination, EMG/NCS, CT scan, and MRI of the spine.  After thoroughly reviewing the Veteran's past medical history and previous work-up, he diagnosed the Veteran with axonal polyradiculoneuropathy.  He stated that while the neuropathy remained idiopathic, common causes, such as diabetes and alcoholism, had been ruled out by testing and personal history.  Other common screening questions related to the development of neuropathy, which included any exposure to toxins or solvents, revealed that the Veteran was exposed to Agent Orange while in Vietnam in 1968.  As such, he opined that the Veteran's idiopathic neuropathy was at least as likely as not the result of exposure to a toxic chemical, such as Agent Orange, being that the Veteran reported no other exposure to toxins or solvents.

An April 2016 letter from Dr. R.S., a neurologist and assistant professor of neurology, reflected that the Veteran had progressive neuropathy, which was diagnosed as severe axonal sensorimotor polyradiculoneuropathy, and that he reported exposure to Agent Orange while in Vietnam.  As toxic neuropathy could present like this, and as the Veteran had not reported any other possible toxic exposure, she opined that it was at least as likely as not that the Veteran's idiopathic neuropathy was a result of Agent Orange exposure.

Based upon the evidence of record in conjunction with the applicable laws and regulations, the Board finds that the evidence for and against the Veteran's service connection claim for polyneuropathy is at least in relative equipoise.  As such, the Board finds that the Veteran's polyneuropathy was caused by active duty service.

As an initial matter, the Board finds that the Veteran has current diagnoses of CIDP, idiopathic neuropathy, and axonal polyradiculoneuropathy.

The Veteran's personnel records reflect that he served in Vietnam from January 1968 to January 1969.  See VBMS, 11/1/04 Military Personnel Record (201 file).  However, the provisions of presumptive service connection on the basis of herbicide exposure is not for application here because the Veteran's neuropathy was not diagnosed within one of the last date of his herbicide as required by 38 C.F.R. § 3.307(a)(6)(ii).   While not diagnosed until 2008, the earliest date of onset of the Veteran's polyneuropathy symptoms asserted by the Veteran is 1986, which is still 17 years after the last possible date on which the Veteran could have been exposed to Agent Orange.  Nevertheless, the Veteran is presumed to have been exposed to herbicide agents during active duty service.  38 C.F.R. § 3.307(a)(6)(iii).

Notwithstanding the lack of a presumption of service connection for polyneuropathy, service connection may still be granted if it can be shown that the Veteran's polyneuropathy is related to service, to include herbicide exposure therein. Combee, Supra.

Dr. J.R. and Dr. R.S. both provided a positive opinion as to the likelihood that the Veteran's polyneuropathy was related to Agent Orange exposure.  Both doctors are neurologists and professors in their field.  Dr. J.R. also had an opportunity to complete an extremely thorough examination of the Veteran and his condition, and provided an in-depth explanation of his opinion.

Although the September 2010 and May 2012 VA examiners provided a negative opinion as to nexus, the examinations were conducted by the same physician assistant in orthopedic surgery, and not a neurologist.  Additionally, in September 2010, the VA examiner found that the Veteran had no post-service treatment for polyneuropathy, which was an inaccurate statement of the facts.  Furthermore, the May 2012 VA examination was for the neck and back; a peripheral nerves DBQ was not completed.  Therefore, the Board finds both of these examinations to be inadequate and, therefore, of little probative value.

Given the positive nexus opinions by the private neurologists and the absence of persuasive evidence to rebut those opinions, the evidence for and against the Veteran's service connection claim is at least in relative equipoise.  As such, the benefit-of-the-doubt will be conferred in the Veteran's favor, and his claim for service connection for polyneuropathy is granted.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert, 1 Vet. App. at 53-56.


ORDER

The appeal is granted.




____________________________________________
JONATHAN B. KRAMER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


